Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the first sentence of the specification must be updated to provide the most current status (e.g. US Patent Number) for the related application(s).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25-29, 31-34 and 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (2017/0128120).
	Regarding claim 21, Cho provides a surgical instrument comprising an end effector (200) having first and second jaws (210,220) pivotably connected and configured to transition between open and closed positions (Figure 2A and 2B).  There is also a knife (500) configured to actuate between a pre-fired position and a fired position.  There is a spring (640) to bias the knife to the pre-fired position (para. [0039]).  There is a firing assembly configured to drive the knife between pre-fired and fired positions comprising a trigger assembly (600) configured to actuate between a first position (Figure 2B), a second position (Figure 2C) and a third position (Figure 2A) wherein the firing assembly is configured to drive the knife from the pre-fired position to the first position in response to moving the trigger assembly from the first to the second position.  There is a knife return assembly (i.e. assembly including spring 640) configured to operatively decouple the trigger assembly from the knife in response to the trigger assembly actuating to the third position (Figure 2A) which allows the knife to actuate to the pre-fired position under bias of the spring (640).
	Regarding claims 22 and 23, each jaw has an electrode surface (214,224) for treating tissue (para. [0030]).  Regarding claim 25, the jaws 888are pivotally coupled with each other via pivot pin (250).  Regarding claim 26, there is a handle assembly (101b) comprising a housing associated with the first jaw and an arm associated with the second jaw (Figure 2A).  Regarding claim 27, each arm inherently has at least some amount of resiliency.  Regarding claim 28, the trigger assembly (600) is associated with the housing of the handle assembly.  Regarding claim 29, the firing assembly includes an input pinion (1616a – Figure 3) and an output pinion (1616b) interposed between the trigger assembly and the knife (Figure 3).  Regarding claim 31, there is a lockout assembly (e.g. handle 106b) that inhibits actuation of the knife until the jaws are in the closed position (i.e. trigger 600 cannot actuate the knife unless the jaws are closed as in Figure 2B).  Regarding claim 32, the trigger assembly is biased to the first position by spring (630).  Regarding claim 33, the knife is biased to the prefired position (para. [0039]).  Regarding claim 34, the firing assembly comprises a rack (1623) associated with the knife (Figure 3).
	Regarding claim 36, Cho provides a surgical instrument comprising a housing, an arm pivotably coupled to the housing, a pair of jaws operable between open and closed positions and a knife as addressed with respect to claim 21 above.  There is a trigger (600) configured to actuate from a first position to a second position to actuate the knife as addressed above (and shown in Figures 2B and 2C), and a knife return assembly (including spring 640) configured to decouple the trigger (when the jaws are opened as in Figure 2A) from the knife in response to the knife reaching the fired position.  That is, after the knife is deployed to the fired position, the jaws can be opened to return the knife to the pre-fired position.  
	Regarding claim 37, the first and second jaws include RF delivery surfaces (214,224) as addressed above.  Regarding claim 38, the knife is configured to return to the pre-fired position while the trigger remains in the second position (i.e. by opening the jaws).  Regarding claim 39, there is a knife actuation assembly interposed between the trigger and the knife (Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (‘120) in view of the teaching of Boudreaux (2016/0175031).
	Cho provides electrode surfaces on each jaw, but fails to specifically disclose the electrode surfaces are U-shaped.
	Boudreaux discloses a substantially analogous device including first and second jaws having electrode surfaces and a knife deployable to cut tissue held by the jaws.  In particular, Boudreaux specifically show the electrode surfaces as being U-shaped (Figures 4A and 4B) to allow the knife to translate between the jaw/electrode surfaces to cut tissue.  To have provided the Cho device with U-shaped electrodes to allow the knife to advance through the jaws and cut tissue held therebetween would have been an obvious design consideration for one of ordinary skill in the art given the teaching of Boudreaux who teaches such a jaw design to allow for actuation of a knife through the jaws.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,898,259. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the same general invention in with more specific terms and have only minor, obvious differences in the claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moses et al (7,909,823) and Strobl et al (2017/0281211) disclose other forceps devices having a knife deployable to cut tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/November 4, 2022